Citation Nr: 0330709	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left varicocele ligation with pain.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the c-file 
was transferred to the Huntington VAMC 
for a C & P exam in May 2003, and was 
returned in August 2003.  If an 
examination was conducted, or if the 
veteran's failed to report, associate 
that documentation with the c-file.  

2.  Otherwise:  Again schedule a 
"genitourinary exam to show the nature 
and extent of disability from residuals 
of a left varicocele ligation with pain.  
Send the claims folder to the examiner 
for review.  All appropriate diagnostic 
tests and studies should be 
accomplished.  After review of the 
claims folder and examination of the 
veteran, the examiner should address the 
following:
(a).  Identify all residuals of 
the veteran's left varicocele 
ligation;
(b).  Indicate whether the 
veteran currently has a recurrence 
of a left varicocele;   
(c).  Indicate whether the medical evidence 
of record indicates that the veteran had a 
recurrence of a left varicocele in June-July 
2002;
(d).  Indicate the likelihood of a 
relationship between the veteran's service-
connected left varicocele and his chronic 
epididymitis for which he underwent ligation 
of the left epididymis in July 2002;
(e).  State whether the service-connected 
disability at issue is productive of 
symptomatology analogous to varicose veins 
manifested by persistent edema, incompletely 
relieved by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema;
(f).  State whether the veteran's service-
connected left varicocele residuals is 
manifested by urine leakage, frequency, or 
obstructed voiding; or renal dysfunction with 
symptoms such as constant albumin or 
recurring with hyaline and granular casts or 
red blood cells, transient or slight edema or 
hypertension; or by symptoms analogous to 
urinary tract infection that is recurrent and 
symptomatic requiring drainage/frequent 
hospitalization and/or requiring continuous 
intensive management;
(g).  Indicate whether the 
veteran's residuals of left 
varicocele ligation is manifested 
by a painful or tender scar, a 
superficial scar that is not 
associated with underlying soft 
tissue damage, or a deep scar, or 
produces any limitation of 
function.  "

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





